Ejectment. — Upon the bill of exceptions and on the assignment of error, this point is made. There was a fi. fa. returnable to a former court, and return stopped by injunction; and, after the injunction dissolved, it was indorsed, thus aliased to the ensuing term. The entries upon the docket stated a first execution and then a second, which was lost or mislaid. But on the trial the above execution was produced, and the clerk swore that was the fi. fa.
on which the lands were sold.
This execution issued in the rear 1798, when such was the practice in this part of the country. We must allow of it, or overturn all the sales made during the time of such irregular practice. How often at that period did the supreme courts sanction the reissuing of executions in this form, compelling sheriffs to act upon them, and inflicting penalties on them for not returning such executions, or the money collected upon them, and doing other acts of various sorts which recognized such writs as legal ones. The word aliased is a reference to the words contained in the body of the fi. fa., and adopts them, and the future term to which it is aliased is that, before which the authority contained in it must be executed by seizure. Here is a good authority to the sheriff, and his sale is valid.
Affirm the judgment of the Circuit Court.